DISSENTING OPINION
LARSEN, J.
Once again, the court has before it a case involving the theft of client funds by an attorney. Once again, my colleagues have failed to appreciate the significance of the conduct in question and have imposed a sanction which is inappropriate in view of the offense involved.
On October 31, 1985, respondent, [ ], stole $14,000 from his law firm’s client escrow account and used those funds to forestall the initiation of a *76mortgage foreclosure proceeding on his residence. On November 4, 1985, his partners discovered what had occurred and demanded that respondent make full restitution by the end of the following day. On November 7, 1985, respondent made restitution in full with funds borrowed from his aging mother.
A petition for discipline was filed against respondent, and the hearing committee found that respondent had violated the following disciplinary rules: (1) D.R. l-102(a)(4), prohibiting conduct involving dishonesty, fraud, deceit, or misrepresentation; (2) D.R. 1-102(A)(6), prohibiting conduct which adversely reflects upon fitness to practice law; and (3) D.R. 9- 102(A), prohibiting the commingling of client funds with funds of an attorney. The hearing committee recommends that a one-year suspension be imposed, but a majority of the disciplinary board, citing Office of Disciplinary Counsel v. Kochel, 515 Pa. 449, 529 A.2d 1075 (1987), recommended the imposition of a three-month suspension. Disciplinary counsel filed a petition for review and urged this court to suspend respondent for one year. Noting that respondent has previously been subject to an informal admonition for another violation of the rules, disciplinary counsel questions respondent’s knowledge in the law, his appreciation of the significance of his acts and his judgment.
The majority of this court, in following the disciplinary board’s recommendation, condones attorney theft of client funds (referred to by respondent as “borrowing” and a “technical wrongdoing”) and “signals to the legal profession in this commonwealth that this court views the theft of clients’ money as a minor infraction.” Kochel, supra (Larsen, J., dissenting).
I shall continue to insist that we adopt a per se rule providing for disbarment when a lawyer steals *77client funds. My paramount concern in these cases is to uphold the integrity of the profession, to engender public confidence in the disciplinary system, and to protect client monies which have been entrusted to the lawyer. Accordingly, I dissent and would recommend that respondent be disbarred.